Citation Nr: 1341886	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-42 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for service-connected left and right scars, status post herniorrhaphy, prior to May 1, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for a service-connected umbilical hernia.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri:  an October 2008 rating decision which denied the Veteran's claim for entitlement to service connection for tinnitus; a July 2009 rating decision of the RO which confirmed and continued the noncompensable evaluation in effect for left and right scars, status post herniorrhaphy; and a January 2012 rating decision which granted service connection for an umbilical hernia with a noncompensable evaluation effective May 28, 2010. 

In a June 2012 rating decision, the RO increased the disability rating for service-connected left and right scars, status post herniorrhaphy to 10 percent disabling, effective May 1, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after May 1, 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board remanded the case for further development in June 2013.  That development was substantially completed as to the tinnitus and umbilical hernia claims, and the case has since been returned to the Board for appellate review.  Accordingly, the Board finds that VA has substantially complied with the Board's June 2013 Remand with regard to these two claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Subsequent to the July 2013 supplemental statement of the case, additional evidence has been associated with the Veteran's claims folder.  In August 2013, the Veteran, through his representative, provided a waiver of local RO consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013). 

The issues of entitlement to a compensable disability rating for service-connected left and right scars, status post herniorrhaphy, prior to May 1, 2012, and in excess of 10 percent thereafter, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The Veteran was exposed to excess noise in service and has continuously suffered from tinnitus since that time.

2.  Since the award of service connection, the Veteran's umbilical hernia has at all times been characterized as small, reducible, without true hernia protrusion, and there has been no operation on the hernia.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  The criteria for a compensable rating for a service-connected umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a current disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran was provided such notice with regard to his claim for entitlement to service connection for tinnitus.  In a predecisional letter sent May 2008, the Veteran was informed of what the evidence must show for his service connection claim, the information and evidence that VA will seek to provide, the information and evidence the Veteran is expected to provide, and how the degree of disability and the effective date would be determined.  Thus, VA's duty to notify has been satisfied regarding the claim for entitlement to service connection for tinnitus.

In this case, the Veteran is also challenging the initial noncompensable disability rating assigned following the grant of service connection for an umbilical hernia.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because the notice that was provided before service connection for an umbilical hernia was granted was legally sufficient, VA's duty to notify, regarding this issue, has been satisfied.

The Board also finds that VA's duty to assist has been satisfied for these two claims.  The Veteran's service treatment records and VA medical records are in the file, as well as statements from the Veteran and his representative and statements from the Veteran's friends, family and career counselor.  The Veteran has at no time referenced outstanding private or any other records that he wanted VA to obtain or that he felt were relevant to the claims. 

A VA examination was conducted in connection with the Veteran's claim for entitlement to service connection for tinnitus in September 2008.  The examiner had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints and provided an opinion regarding whether there was an etiological link between the currently existing disability and the Veteran's active service.  Following the June 2013 remand, the VA examiner provided a clarifying opinion setting out the medically known and theoretical causes of tinnitus and providing an opinion on the likelihood that the Veteran's tinnitus is related to service.  As this is in substantial compliance with the June 2013 remand directives, further remand is not required for this claim.  See Dyment, 13 Vet. App. at 146-47.

VA examinations with respect to the claim for entitlement to an initial compensable rating for an umbilical hernia were obtained in October 2011 and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's umbilical hernia since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Tinnitus

Tinnitus, a condition manifest as the perception of sound (often ringing) in the ear or ears when no sound is present, is subjective, as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus, and, if the lay testimony is also credible, service connection for tinnitus may be granted.  See id. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

At the outset, the Board notes that, although the service treatment records do not document the occurrence of, or treatment for, any specific incidence of noise exposure, the Veteran is competent, in this instance, to assert the occurrence of in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran reported a history of noise exposure (from military weapons) during service.  See 38 C.F.R. § 3.159(a)(2).  The Board also notes that the Veteran's DD Form 214 reveals that during service, the Veteran was trained as a Field Artillery Crewman and his specialty was Cannon Crewman.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, and the Board finds that he was likely exposed to loud noise during service.  The Board also notes that competent evidence establishes that the Veteran has current tinnitus. 

A September 2012 VA treatment record indicates that the Veteran reported experiencing tinnitus since the early eighties.  The Veteran has also submitted numerous statements in which he reports experiencing excessive noise exposure during service and that he has ringing sounds in his ears which he did not have prior to service.  The Veteran was afforded an audiological examination in September 2008.  At that time, he reported constant tinnitus for both ears and stated that he has experienced the ringing since he was in the military.  The Veteran noted that the ringing can be bothersome at times.

The September 2008 VA examiner noted that the Veteran's service treatment records indicate normal hearing upon enlistment and separation, and opined that because of the absence of acoustic damage upon separation, it is not at least as likely as not that the Veteran's tinnitus was related to his military service.  The Board remanded the issue to the RO for a clarifying medical opinion because the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A clarifying opinion was provided in June 2013, wherein a VA audiologist agreed with the prior examiner's opinion, that due to the absence of acoustic damage upon separation it is not at least as likely as not that the Veteran's tinnitus was related to his military service.  This audiologist also opined that the evidence supports that there was no acoustic trauma while in service.  An addendum was provided in July 2013, which explained that a wide range of conditions can cause tinnitus, that tinnitus does not cause hearing loss, and that people with normal hearing can have tinnitus.  It also states that it is very hard to pinpoint the cause and location of the issue and that etiology is not always known.  The addendum concluded that, per the Veteran's service medical records, the audiometric data did not support acoustic trauma and there were no reports or complaints of tinnitus in the service medical records, and therefore the tinnitus is less likely than not caused by or a result of military noise exposure.

While the July 2013 addendum provided a description of the nature and causes of tinnitus, the audiologist did not in any way link this explanation to the opinion provided.  The Board thus finds that due to the minimal rationale provided, the negative VA opinions carry little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  While both the September 2008 and the June 2013 examiners noted that the Veteran reported experiencing ringing in his ears since service, neither examiner commented upon the significance of his statement.  Further, the July 2013 addendum to the report opined that there was no acoustic trauma in service, despite the Board's explanation in the June 2013 Remand that the Veteran was competent to report on his in-service noise exposure.  

The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  The Veteran has consistently reported experiencing tinnitus since military service.  He submitted additional statements in August 2013 that were not previously before the Board and they lend additional credence to his recollection of when tinnitus began.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination.  Given the Veteran's current tinnitus, his in-service noise exposure, and his competent and credible statements that he has experienced ringing in his ears since service, the Board concludes that at least a reasonable doubt arises as to whether his tinnitus was incurred in service.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has a current diagnosis of tinnitus that was incurred in military service, and therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

III.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Umbilical Hernia

The Veteran contends that he is entitled to an initial compensable rating for his service-connected umbilical hernia.  

The Veteran was granted service connection for an umbilical hernia in a January 2012 rating decision, which assigned a noncompensable disability rating, effective May 28, 2010, the date the Veteran's claim to reopen this issue was received by VA.  The RO rated the umbilical hernia as analogous to an inguinal hernia (rated under Diagnostic Code 7399-7338).  See 38 C.F.R. §§ 4.20, 4.27 (2013).  The Veteran has not undergone surgery for his umbilical hernia, and thus, Diagnostic Code 7339 for postoperative ventral hernia is not for application.  

Diagnostic Code 7338 provides that a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable (zero percent).  An inguinal hernia that is not operated upon, but is remediable, also is rated as noncompensable (zero percent).  A postoperative recurrent inguinal hernia, which is readily reducible and well supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, which is not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, which is not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.

A VA examination was conducted in connection with the claim in October 2011.  The examiner noted the Veteran's history of having an umbilical hernia during service that was not repaired.  The Veteran reported that the umbilical hernia was tender and the tenderness increased on activity.  On physical examination, it was found that his umbilicus was open wider than normal.  A somewhat thin layer of fibrous tissue covered the opening.  The examiner expressly noted that there was no protrusion or tenderness to palpation, and that no contents were palpable under the surface of the connective tissue.  The examiner explained that the word hernia could not be properly used for the Veteran's condition because there was no protrusion, but the term "small umbilical hernia" was still acceptable.  The examiner noted that most physicians would not recommend any surgical procedure in this case.  Lastly, the examiner stated that there was no history of any morbidity in association with this abnormality and that the Veteran's primary care physician had not documented any discomfort regarding the umbilical hernia.

The Veteran was afforded another VA examination to assess the severity of his umbilical hernia in May 2012.  The VA examiner reviewed the Veteran's claims file and electronic records from the St. Louis, Missouri VA Medical Center (VAMC).  Upon examination, the Veteran was noted to have a ventral hernia which appeared operable and remediable.  The VA examiner described it as small, easily reducible and nontender, with no ventral fascial defects or full ventral hernia or diastasis identified.  The umbilical hernia was found to have a 1.5 centimeter diameter and was raised only to the level of the surrounding muscle wall.  The hernia was moderately tender to touch when the examiner easily and fully reduced it.  The examiner noted that guarding and withdrawal made it difficult to measure the smaller fascial defect the examiner felt.  Mild to moderate tenderness was noted when palpating around the margins of the hernia on the rectus muscles and no definite abnormality of monofilament touch sensation was found around the hernia, but increased touch (withdrawal with pain complaint) was noted to the hernia sac itself.  The Veteran was wearing a belted bilateral hernia support at the time of the examination, which the Veteran stated he wears several days a week, not for any specific activity, and not at nights.  The examiner noted that there was no indication for a supporting belt.

The Veteran's claims file contains numerous treatment records throughout the relevant appeal period from the St. Louis VAMC that document the Veteran's continuous complaints of pain from his umbilical hernia and in his periumbilical region.  These records do not document symptoms more severe than those noted by the VA examiners.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles, 16 Vet. App. at 370.  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent to report his symptoms, the Board finds the medical evidence of record should be afforded greater probative weight because whether his umbilical hernia falls under the specific diagnostic criteria necessitated for a particular rating is a medical question which is not answerable by a lay person.  Id.  This is particularly so as to whether the hernia is remediable without operation, reducible or is with or without true protrusion.

In reviewing the evidence of record, the Board finds that a compensable disability rating for the Veteran's umbilical hernia is not warranted.  A compensable rating for the Veteran's umbilical hernia (10 percent) would require a postoperative recurrent hernia that is readily reducible and well supported by truss or belt.  The rating criteria for each level of disability rating under Diagnostic Code 7338 require that an operation has occurred or that the hernia is not readily reducible, which is not the case with the Veteran's umbilical hernia.  Notably, although, a December 2010 VA treatment record reflects that a physician indicated the hernia could be addressed surgically, and the Veteran stated that he did not want surgery because they could not guarantee the results.  The evidence of record indicates that the Veteran has a small, reducible, umbilical hernia without true hernia protrusion, which has not been operated upon, but which is remediable.  The VA examiners characterized the umbilical hernia with the language set forth for a noncompensable rating.  The Board finds that the VA examination reports are the most probative evidence for assessing the Veteran's umbilical hernia.  Therefore, the Board determines that the Veteran's disability is most appropriately rated as noncompensable and an initial compensable rating is not warranted at any time since the award of service connection.       

Other considerations

The Board has considered whether a referral for extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all pertinent points.  A comparison between the symptomatology of the claimant's disability with the established criteria provided in the rating schedule reveals that his disability picture is adequately addressed by the rating schedule.  Diagnostic Code 7338, although referring to inguinal hernia, contemplates the symptoms experienced by the Veteran for his umbilical hernia.  The criteria further encompass symptoms not experienced by the Veteran.  Here, the rating schedule more than fully contemplates the symptomatology described by the Veteran and documented by the medical evidence and provides for ratings higher than that assigned for more significant disability.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App at 115.

The Board notes that the Veteran has submitted statements that appear to indicate that he believes service connection should have been granted for umbilical hernia at an earlier date, such as when the claim was initially denied by the RO in May 1982.  If he believes clear and unmistakable error was made in that decision, he should file such a request for revision of the decision with the RO.

In conclusion, as the preponderance of the evidence is against the claim for an initial compensable rating for an umbilical hernia, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is granted.

Entitlement to an initial compensable disability rating for a service-connected umbilical hernia is denied.


REMAND

Reasons to Remand: To procure complete VAMC records and to develop and adjudicate the TDIU claim.

VAMC treatment records

The Veteran was afforded a VA examination for his left and right scars, status post herniorrhaphy, in May 2012.  On the same day, the Veteran also underwent a VA examination for his umbilical hernia.  In the examiner's report for the umbilical hernia evaluation, the VA examiner indicated that in addition to the Veteran's claims file, he reviewed the electronic record of VA care at the St. Louis, Missouri VAMC "beginning May 2006."  The Veteran's physical claims file and electronic record contain VAMC treatment records dating back only to January 2009.

The Veteran submitted his claim for entitlement to an increased rating for his left and right scars, status post herniorrhaphy, on November 3, 2008.  For disability compensation purposes, an increased rating may be assigned up to one year prior to the date the claim was received, if it is factually ascertainable that an increase in disability had occurred by that date.  38 C.F.R. § 3.400(o)(2).  Otherwise, upon a finding of entitlement, the increased rating will be assigned effective the date of receipt of the claim.  Id.  As such, treatment records from the St. Louis VAMC covering the period from November 2007 through January 2009 may be useful in deciding the claim.  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must make efforts to ensure the file is complete by obtaining the complete VA treatment records for the Veteran. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this case, the Veteran told the May 2012 VA examiner that he has been unable to work in recent years due to his chronic bilateral incisional area pain from his bilateral inguinal herniorrhaphies.  The examiner noted that the Veteran had medical clearance to lift 5 pounds.  The Veteran has submitted a number of statements in which he describes his occupational limitation due to his disabilities.  In an August 2013 statement, he states that he is a laborer by trade and cannot lift nor perform certain duties because of impairment from his hernias.  In an October 2012 letter, he states that he has been turned down from sedentary employment and states that he is in severe pain if he remains stationary for a long period of time.  The claims file also contains a primary care general note from the St. Louis VAMC documenting that the Veteran complained of ongoing pain to his periumbilical area of an 8-9/10 severity which renders him unable to work.  As the issue of TDIU has been raised with regard to the Veteran's claims for increased ratings for his umbilical hernia and left and right scars, status post herniorrhaphy, it must be remanded for initial development and consideration.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any and all VA treatment records, including those from the St. Louis VAMC from May 2006 through January 2009.  All efforts to obtain records must be fully documented and VA facilities must provide a negative response if no records are found. 

2.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b). 

3.  Also, send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to VA.

4.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

5.  After completing the above, and awaiting the requisite time for the Veteran to respond, adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, it may be necessary to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.  

6.  Finally, readjudicate the rating issue pertaining to left and right scars, status post herniorrhaphy.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and provide them an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


